DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks p. 9 final paragraph, filed 4/13/22, with respect to the rejection(s) of claim(s) 13, 23, 29 under Kindig in view of Walter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Kingdig (US 2007/0089057 -- supplied in IDS) in view of Plastina et al (US 2006/0212478), necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17, 19-26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingdig (US 2007/0089057 -- supplied in IDS) in view of Plastina et al (US 2006/0212478).

Kingdig teaches:
13, 23.  A method for playing media content, the method comprising:
receiving an utterance of a user query (voice activated input [0024]);
identifying at least one first media content item that is currently being played (currently playing media file, [0082]), the at least one first media content item having a first facet, the first facet having a first facet type and a first facet value (see the metadata and values as in [0077]);
determining an intent and a slot from the utterance (see the voice calls of functions [0183] functions as in [0180] – for example the “Big Skip” is an intent to play something different from same artist).

Kindig provides a voice driven music system.  Plastina provides a music system which accepts user feedback but does not explicitly teach where the feedback is in the form of user speech.  One of ordinary skill in the art would recognize that given Kindig’s voice inputs to input commands, Plastina’s system could be modified to accept the commands using ordinary software substation methods. Thus, given the substitution of the utterance command from Kingdig into Plastina:

Kindig does not teach but Plastina teaches 

determining, from at least one of the intent and the slot, a condition relative to the first facet value (In addition, each of the user interfaces includes one or more selection elements whereby the user can provide feedback directly to the system 31 relating to the media play experience. In a case of listening to music, the selection element may be associated with a media item itself [0047] – here it is taught the the intent is relative to the “now playing” media item … [0077] and the following table provide example slots such as “this artist” and “this album” and “this genre”);

for at least one second media content item in a catalog of media content items, the at least one second media content item having a second facet, the second facet having a first facet type and a second facet value,  determining that the second facet value satisfies the condition (see the function of the filter [0078]); and

retrieving the at least one second media content item from a catalog of media content items (These changes can take place contemporaneously with the playing of the media items, such that the user can see the playlist change immediately after selecting a particular selection element., [0078] – the items are retrieved for a modified playlist).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kindig’s voice driven music system with Plastina’s personalized music system with user feedback acceptance to allow a user to adjust an automatic playlist.


Kindig teaches:
14.  The method of claim 13, further comprising:
determining the first facet type and the second facet type based on at least one of the intent and the slot of the utterance (see the voice request that chooses a specific genre [0029-0032]).

Kindig teaches:
15, 24.  The method of claim 13, further comprising:
determining a slot type and a slot value from the slot (see the voice request that chooses a specific genre [0029-0032]); and
determining the first facet type and the second facet type based on the slot type (see the voice request that chooses a specific genre [0029-0032]).

Kindig teaches:
16, 25.  The method of claim 13, wherein the at least one first media content item has a plurality of facets including the first facet, each facet having a facet type and a facet value (see different album information fields as in [0015]), wherein the at least one second media content item has a plurality of facets including the second facet (different genres as in [0015]), each facet having a facet type and a facet value (relational database values [0010]), wherein at least some of the facet types in the at least one second media content item are the same as at least some of the facet types in the at least one first media content item (see the data records with the same title [0020]), and the facet values, other than the first facet value, of the at least some of the facet types in the at least one second media content item are the same as the facet values, other than the second facet value, of the at least some of the facet types in the at least one first media content item (different genres of song with same title [0020]).

Kindig teaches:
17, 26.  The method of claim 13, further comprising:
identifying a media content steering intent from the utterance, the media content steering intent including a command to retrieve at least one media content item having a facet that has a different facet value from a corresponding facet of at least one currently- playing media content item (see the voice calls of functions [0183] functions as in [0180] – for example the “Big Skip” is an intent to play something different from same artist).

Kindig teaches:
19, 28.  The method of claim 13, further comprising:
prior to receiving the utterance, transmitting a media content signal to a voice-enabled device for playing the at least one first media content item (see Fig. 5 and [0086] in which media target list is sent to server and PC);
receiving the utterance from the voice-enabled device (s144 as in [0019]); and
converting the utterance to a text version, the intent and the slot of the utterance being determined from the text version (s146 as in [0019]).


Kindig teaches:
20.  The method of claim 13, wherein the first facet type and the second facet type include at least one of mood, genre (see the voice request that chooses a specific genre [0029-0032]), activity, tempo, acoustic attributes, artists, popularity, geographic information, release date, hits, and deep cuts.
Kindig teaches:
21.  The method of claim 13, wherein the first media content item is a first media content playlist including a plurality of first tracks (see albums as in [0077]), and the second media content item is a second media content playlist including a plurality of second tracks (see albums as in [0077]).
Kindig teaches:
22.  The method of claim 13, wherein the first media content item is included in a first media content playlist, and the second media content item is included in a second media content playlist (see two media items related to two different albums [0104])].

Kingdig teaches
29.  A media playback system comprising:
a media playback device operable to play media content ([0001]); and
a media delivery system configured to:
receive an utterance from the media playback device ([0024]);
identify at least one first media content item that is currently being played ([0082]), the at least one first media content item having a first facet, the first facet having a first facet type and a first facet value ([0077]);
determine an intent and a slot from the utterance ([0180, 0183]); and
transmit the second media content item to the media playback device (see streaming server 440 to audio rendering device 425 as in Fig. 8 and [0085]).
Kingdig does not teach determine, from at least one of the intent and the slot, a condition relative to the first facet value; for at least one second media content item  in a catalog of media content items, the at least one second media content item having a second facet, the second facet having a  first facet type and a second facet value determine that the second facet value satisfies the condition; retrieve the at least one second media content item from a catalog of media content items; and transmit the second media content item to the media playback device.

Plastina teaches:
determine, from at least one of the intent and the slot, a condition relative to the first facet value (In addition, each of the user interfaces includes one or more selection elements whereby the user can provide feedback directly to the system 31 relating to the media play experience. In a case of listening to music, the selection element may be associated with a media item itself [0047] – here it is taught the the intent is relative to the “now playing” media item … [0077] and the following table provide example slots such as “this artist” and “this album” and “this genre”);

 for at least one second media content item  in a catalog of media content items, the at least one second media content item having a second facet, the second facet having a  first facet type and a second facet value,  , etermine that the second facet value satisfies the condition (see the function of the filter [0078]);
retrieve the at least one second media content item from a catalog of media content items (These changes can take place contemporaneously with the playing of the media items, such that the user can see the playlist change immediately after selecting a particular selection element., [0078] – the items are retrieved for a modified playlist); and

transmit the second media content item to the media playback device (These changes can take place contemporaneously with the playing of the media items, such that the user can see the playlist change immediately after selecting a particular selection element., [0078] – the items are transmitted for user viewing).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kindig’s voice driven music system with Plastina’s personalized music system with user feedback acceptance to allow a user to adjust an automatic playlist.

Kindig teaches:
30.  The media playback system of claim 29, wherein the media delivery system is configured to:
prior to receiving the utterance, transmit a media content signal to the media playback device for playing the first media content item ([0086]);
receive the utterance from the media playback device (s144 [0019]); and
convert the utterance to a text version, the intent and the slot of the utterance being determined from the text version (s146 [0019]).

Kindig teaches:
31.  The media playback system of claim 29, wherein the media delivery system is configured to:
determine a slot type and a slot value from the slot ([0029-0032]); and
determine the first facet type and the second facet type based on the slot type ([0029-0032]).

Kindig teaches:
32.  The media playback system of claim 29, wherein the at least one first media content item has a plurality of facets including the first facet, each facet having a facet type and a facet value (see different album information fields as in [0015]), wherein the at least one second media content item has a plurality of facets including the second facet (different genres as in [0015]), each facet having a facet type and a facet value (relational database values [0010]), wherein at least some of the facet types in the at least one second media content item are the same as at least some of the facet types in the at least one first media content item (see the data records with the same title [0020]), and the facet values, other than the first facet value, of the at least some of the facet types in the at least one second media content item are the same as the facet values, other than the second facet value, of the at least some of the facet types in the at least one first media content item (different genres of song with same title [0020]).



Claim 18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingdig (US 2007/0089057 -- supplied in IDS) in view of in view of Plastina et al (US 2006/0212478) in view of Basye (US 20160379638  -- supplied in IDS)
Kindig and Plastina do not teach but Basye teaches:
18, 27.  The method of claim 13, further comprising:
retrieving user information associated with a user who provide the utterance ([0062]);
wherein the second facet value of the at least one second media content item is determined based on the user profile (see the user music information as in [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kindig’s voice driven music system with Plastina’s personalized music system with user feedback acceptance to allow a user to adjust an automatic playlist.
Given the voice driven system of Kindig one of ordinary skill in the art at the time of the invention would have found it obvious to incorporate the user profile information of Basye to play music the user typically listens to.


Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millington et al (US 2017 / 0243576) in view of Plastina et al (US 2006/0212478).


Millington et al (US 2017 / 0243576) teaches
33. (New) A media playback system, comprising:
a media playback device operable to play media content ([0023]; and
a media delivery system configured to:
from the media playback device, receive an utterance of a user of the media playback device in a voice or text format ([0073]);


parse the utterance into parts having syntactic roles (parsing [0071]), comprising an intent and one or more slots (equivalent text command [0071] – this is the slot), as portions thereof to obtain a steering command, wherein an intent represents a user request for retrieving a second media content item (see the queuing commands as in [0103-0104]), and

Millington provides a voice driven music system.  Plastina provides a music system which accepts user feedback but does not explicitly teach where the feedback is in the form of user speech.  One of ordinary skill in the art would recognize that given Millington’s parsed voice inputs to input commands, Plastina’s system could be modified to accept the commands using ordinary software substation methods. Thus, given the substitution of the utterance command from Kingdig into Plastina:


Millington doeS not teach but Plastina teaches:

identify at least one first media content item that is currently being played by the media playback device ([0048]);

 a slot describes one or more relative words to compare between attributes of two or more media content items, and includes a pair of a slot type and a slot value, as a key- value pair of a slot, where a slot type is a type of attribute of a media content item, and a slot value is a value of a corresponding slot type associated with a particular media content item (see the selected metadata element which is the slot type as in [0047] and the slot value of Genre=Rock as shown in the table following [0083]);

identify a first facet describing an attribute of the at least one first media content item that matches the slot, the first facet having a first facet type as a key and a first facet value as a value of a key-value pair of the first facet, where a facet type is a type of attribute of a media content item, and a facet value is a value of a corresponding facet type associated with a particular media content item;

retrieve at least one second media content item from a catalog of media content items, the at least one second media content item having a second facet describing an attribute of the at least one second media content item, the second facet having a second facet type and a second facet value as a key-value pair of the second facet, the second facet type being the same as the first facet type, and the second facet value having a relative difference from the first facet value, the relative difference corresponding to the slot value; and

transmit the second media content item to the media playback device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Millington’S voice driven music system with Plastina’s personalized music system with user feedback acceptance to allow a user to adjust an automatic playlist.


Millington do not teach but Plastina teaches:
34. (New) The media playback system of claim 33, wherein the one or more relative words is contained in the slot value, and wherein the relative difference between the first and second facet values corresponds to the one or more relative words (see the “Play more by this artist” commands as in [0062-0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Millington’S voice driven music system with Plastina’s personalized music system with user feedback acceptance to allow a user to adjust an automatic playlist.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655